Third District Court of Appeal
                                State of Florida

                           Opinion filed March 14, 2018.
          Not final until disposition of timely filed motion for rehearing.



                               No. 3D17-2131
         Lower Tribunal Nos. 15-23475, 11-13903, 11-13905, 11-14194,
         11-14195, 11-14197, 11-15697, 11-17051, 11-17050, 11-18356



                            Enrique Dobarganes,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Ratzan and Faccidomo, LLC, and Jude Faccidomo, for appellant.

      Pamela Jo Bondi, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellee.


Before SALTER, EMAS and LOGUE, JJ.

      PER CURIAM.
       Enrique Dobarganes appeals the summary denial of his post-conviction

claims of ineffective assistance of counsel, raised in a motion under Florida Rule of

Criminal Procedure 3.850. We reverse and remand for an evidentiary hearing on

Dobarganes’s claims.

       The trial court denied the motion without an evidentiary hearing, ruling that

Dobarganes’s allegations were conclusively rebutted by his sworn statements during

the plea colloquy. While a defendant is, of course, “bound by the statements he

makes under oath during a plea colloquy,” Rodriguez v. State, 223 So. 3d 1095, 1097

(Fla. 3d DCA 2017), we conclude that the record in the instant case fails to

conclusively refute the factual claims by Dobarganes and the additional affiant. See,

e.g., State v. Leroux, 689 So. 2d 235 (Fla. 1996); Garcia v.State, 907 So. 2d 607

(Fla. 3d DCA 2005); Fisher v. State, 824 So. 2d 1050 (Fla. 3d DCA 2002); Rensoli

v. State, 718 So. 2d 1278 (Fla. 3d DCA 1998); Moore v. State, 991 So. 2d 977, 978

(Fla. 1st DCA 2008); Jones v. State, 846 So. 2d 1224 (Fla. 2d DCA 2003).

       We express no opinion regarding the merits of Dobarganes’s claims or

entitlement to relief.

       Reversed and remanded for further proceedings consistent with this opinion.




                                         2